NO. 07-08-0420-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                  OCTOBER 21, 2008

                         ______________________________


                           In re BARRY DWAYNE MINNFEE,

                                                     Relator
                       _________________________________

              ON ORIGINAL PROCEEDING FOR WRIT OF MANDAMUS
                      _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.,

      Pending before this court is the application of Barry Dwayne Minnfee for a writ of

mandamus. He requests that we compel “[the] trial court to determine was [sic] indigent

and if so appoint an attorney to represent [Minnfee] on this motion for forensic DNA

testing,” among other things. We deny the application for the following reason.

      Rules of procedure obligate one seeking mandamus relief to accompany his petition

with an appendix. TEX . R. APP. P. 52.3(j). The latter must include, among other things, a

certified or sworn copy of the document showing the matter complained of. In this case,

the document showing the matter complained of would be the motion requesting DNA

testing and the need for appointed counsel. This Minnfee failed to do.

      Accordingly, the application for writ of mandamus pending before this court is

denied.

                                                Per Curiam